Citation Nr: 0415933	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  00-00 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability evaluation for bipolar 
disorder, currently assigned a 70 percent evaluation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from November 1985 to 
November 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
In these determinations, the RO granted service connection 
for bipolar disorder and assigned a 70 percent evaluation.  
The appellant disagrees with the rating assigned, and this 
appeal ensued.  

The Board herein Remands the case to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for further 
evidentiary development and adjudication.  


REMAND

The appellant's most recent VA psychiatric examination was 
conducted in April 1999, and his most recent psychological 
evaluations were in February, March, and April 2001.  The 
appellant argues, through his representative, that the 
symptomatology attributable to bipolar disorder has increased 
in severity since these examinations.  The medical evidence 
includes private treatment notes showing he was hospitalized 
I February 2003 for psychiatric complaints.  The case is 
REMANDED for the following development:  

1.  Review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, is 
completed.  In particular, ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002) and 38 C.F.R. §§ 3.102, 3.159, 
3.326(a) (2003) are fully met.  

2.  Ask the appellant to provide the 
name, address, and other relevant contact 
information concerning any VA or non-VA 
source of treatment of his service-
connected bipolar disorder since March 
2003.  If he identifies a VA source, 
obtain records from this source and 
associate all documents obtained with the 
claims file.  If he identifies a non-VA 
source, obtain any necessary 
authorization for release of these 
records and associate all documents 
obtained with the claims file.  

3.  Schedule the appellant for a 
VA psychiatric examination to determine 
the nature and severity of the service-
connected bipolar disorder.  Send the 
claims folder to the physician for 
review; any report written by a physician 
should specifically state that such a 
review was conducted.  Ask the physician 
to prepare a report of examination 
containing a detailed account of all 
manifestations of the disability found to 
be present.  Ask the physician to opine - 
based on review of the evidence of 
record, examination of the appellant, and 
her or his professional expertise - on 
the extent to which bipolar disorder 
affects occupational and social 
functioning, and specifically on such 
symptoms as gross impairment in thought 
processes or communication; persistent 
delusions or hallucinations; grossly 
inappropriate behavior; persistent danger 
of hurting self or others; intermittent 
inability to perform activities of daily 
living (including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.  
Ask the physician to provide a Global 
Assessment of Functioning (GAF) score, 
with an explanation of the numeric code 
assigned.  A complete rationale should be 
given for all opinions and conclusions 
expressed.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and adjudicate the claim de novo.  
If any benefit sought on appeal remains 
denied, the appellant should be furnished 
a supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  However, the appellant has the right to 
submit additional evidence and argument on the matter herein 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



